EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of June 8, 2006, by and between RAIT Investment
Trust, with its principal place of business at 1818 Market Street, 28th Floor,
Philadelphia, PA 19103 (the “Company”) and PLAMEN MITRIKOV, residing at the
address set forth on the signature page hereof (the “Executive”).

WHEREAS, a subsidiary of the Company has entered into an agreement and plan of
merger (the “Merger Agreement”) with Taberna Realty Finance Trust (“Taberna”),
pursuant to which Taberna will become a wholly-owned subsidiary of the Company
as of the closing of the transaction contemplated by the Merger Agreement (the
“Merger”);

WHEREAS, prior to the effective time of the Merger, the Executive was employed
by Taberna; and

WHEREAS, the Company wishes to employ the Executive, and the Executive wishes to
accept such employment, on the terms set forth below, effective as of the
effective time of the Merger, except with respect to the last sentence of
Section 7.14 which shall be effective as of the date of the signing of this
Agreement.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the effective time
of the Merger and continuing for a three-year period following such date, unless
sooner terminated in accordance with the provisions of Section 4 or Section 5;
with such employment to continue for successive one-year periods in accordance
with the terms of this Agreement (subject to termination as aforesaid) unless
either party notifies the other party of non-renewal in writing prior to three
months before the expiration of the initial term and each annual renewal, as
applicable (the period during which the Executive is employed hereunder being
hereinafter referred to as the “Term”).

2. Duties. During the Term, the Executive shall be employed by the Company as
Executive Vice President-Asset Management of the Company reporting directly to
Daniel Cohen (or his successor) in his capacity as Chief Executive Officer, and,
as such, the Executive shall faithfully perform for the Company the duties of
said offices and shall perform such other comparable duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the board of directors of the Company (the “Board”). The
Executive shall devote substantially all of his business time and effort to the
performance of his duties hereunder.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a salary at a
minimum rate of $300,000 per annum (the “Annual Salary”), in accordance with the
customary payroll practices of the Company applicable to senior executives. The
Board periodically shall review the Executive’s Annual Salary and may provide
for such increases therein as it may in its discretion deem appropriate. (Any
such increased salary shall constitute the “Annual Salary” as of the time of the
increase.)

3.2 Bonus. During the Term, in addition to the Annual Salary, for each fiscal
year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus in an amount and on such terms to be
determined by the Company. The Company shall pay Executive a minimum bonus of
$400,000 for the first year of his employment payable no later than April 4,
2007, provided that Executive has not been terminated for Cause prior to such
date. Nothing contained in the foregoing shall limit the Executive’s eligibility
to receive any other bonus under any other bonus plan, stock option or
equity–based plan, or other policy or program of the Company.

3.3 Equity Incentive Plan. Executive shall be entitled to participate in the
Company’s 2005 Equity Incentive Plan (the “Plan”), and other Company equity
plans, and may, without limitation, be granted Options (as such term is defined
in the Plan) to purchase the Company’s common shares and restricted shares under
the Plan in the discretion of the Compensation Committee.

3.4 Benefits-In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs. Without limiting any other provisions of this Agreement, the
obligations of the Company under Section 6.11 of the Merger Agreement shall be
applicable to the Executive under this Agreement.

3.5 Vacation. The Executive shall be entitled to vacation of no less than 20
business days per year, to be credited in accordance with ordinary Company
policies.

3.6 Expenses-In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4. If the
Executive is unable to perform substantially and continuously the duties
assigned to him due to a disability as defined for purposes of the Company’s
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period and Executive’s
disability is confirmed in writing by an independent physician, the Company
shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary and other benefits earned and
accrued under this Agreement prior to the date of termination (and reimbursement
under this Agreement for expenses incurred prior to the date of termination);
(ii) the Executive shall be entitled to receive an amount equal to his Annual
Salary for the remainder of the year in which such termination occurs;
(iii) without duplication of any amounts due under clauses (i) and (ii), the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall receive an amount equal to the annual bonus that, in the
absence of such termination, would have been payable for the fiscal year in
which termination occurs, payable at such time as would have applied in the
absence of such termination, with such amount to be multiplied by a fraction
(x) the numerator of which is the number of days in the fiscal year preceding
the termination and (y) the denominator of which is 365; (iv) all outstanding
unvested equity-based awards pursuant to the Plan held by the Executive shall
fully vest and become immediately exercisable, as applicable, and subject to the
terms of such awards; and (v) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder (but, for the avoidance of doubt, shall receive such disability and
death benefits as may be provided under the Company’s plans and arrangements in
accordance with their terms).

5. Certain Terminations of Employment; Certain Benefits.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:



  (i)   The conviction of the Executive for any felony or other crime involving
moral turpitude or fraud;



  (ii)   Executive’s substantial failure to perform his material duties, and the
failure to cure such performance deficiencies within sixty (60) days after
receipt of written notice of such performance deficiencies;



  (iii)   Executive’s breach of a material provision of this Agreement, which
Company shall provide written notice of to the Executive and Executive shall
have sixty (60) days to cure;



  (iv)   Executive’s breach of fiduciary duty, willful misconduct, gross
negligence, fraud within sixty (60) days after receipt of written notice
specifying such breach, provided that the Company shall not be permitted to
terminate the Executive for Cause except on written notice given to the
Executive at any time not more than 30 days following the occurrence of any of
the events described in clause (ii) through (v) above (or, if later, the
Company’s knowledge thereof). No termination for Cause under clause (i) through
(v) shall be effective unless the Board makes a determination that Cause exists
after notice to the Executive, and the Executive has been provided with an
opportunity (with counsel of his choice) to contest the determination at a
meeting of the Board.

(b) The Company may terminate this Agreement and the Executive’s employment
hereunder for Cause, and the Executive may terminate his employment on at least
30 days’ written notice given to the Company. If the Company terminates the
Executive for Cause, or the Executive terminates his employment and the
termination by the Executive is not for Good Reason in accordance with
Section 5.2, (i) the Executive shall receive Annual Salary and other benefits
(including any bonus for a fiscal year completed before termination and awarded
but not yet paid, or in the event of a partial fiscal year, a pro rata bonus
earned through the date of such termination, which is to be calculated based on
the bonus earned in the prior fiscal year) earned and accrued under this
Agreement prior to the termination of employment (and reimbursement under this
Agreement for expenses incurred prior to the termination of employment); and
(ii) the Executive shall have no further rights to any other compensation or
benefits under this Agreement on or after the termination of employment.

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason; Termination as a Result of Non-Renewal.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive,



  (i)   the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company;



  (ii)   a reduction in Annual Salary of the Executive; or



  (iii)   the Company’s material and willful breach of this Agreement.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than
30 days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 15 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

(b) In the event of any notice of non-renewal of this Agreement by the Company,
as described in Section 1, then (i) the Executive shall receive Annual Salary
and other benefits (including any bonus for a fiscal year completed before
termination) earned and accrued under this Agreement prior to the non-renewal of
this Agreement (and reimbursement under this Agreement for expenses incurred
prior to the termination of employment), (ii) the Executive shall receive a
single-sum cash payment equal to the sum of (x) the 1.5 times Executive’s Annual
Salary as in effect immediately before such non-renewal, and (y) the Executive’s
annual bonus, as referenced in the first sentence of Section 3.2 for the fiscal
year in which such non-renewal occurs, payable upon the expiration of the Term,
and (iii) all outstanding unvested equity-based awards (including without
limitation stock options and restricted stock) held by the Executive shall fully
vest and shall become immediately exercisable, as applicable.

(c) The Company may terminate the Executive’s employment and the Executive may
terminate the Executive’s employment with the Company at any time for any reason
or no reason. If the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason:



  (i)   the Executive shall receive a single-sum payment equal to accrued but
unpaid Annual Salary and other benefits (including any bonus for a calendar year
completed before termination) earned and accrued under this Agreement prior to
the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment);



  (ii)   the Executive shall receive a single-sum payment of an amount equal to
his Annual Salary (at the rate in effect immediately prior to termination) plus
the highest bonus earned in the one year period prior to termination times 1.5;
and



  (iii)   all outstanding unvested equity-based awards (including without
limitation Options and restricted shares) held by the Executive shall fully vest
and shall become immediately exercisable, as applicable.

Notwithstanding the foregoing, no payments under Section 5.2(b) shall be made
less than six months after termination to the extent required to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (in which case any
payments deferred under this provision shall be paid upon the six-month
anniversary of termination).

5.3 Change of Control. Without duplication of the foregoing, upon a “Change of
Control” (as defined below) while the Executive is employed, all outstanding
unvested equity-based awards shall fully vest and shall become immediately
exercisable, as applicable. In addition, if, after a Change of Control, the
Executive terminates his employment with the Company within the six-month
anniversary of the Change of Control, such termination shall be deemed a
termination by the Executive for Good Reason covered by Section 5.2. For
purposes of this Agreement, “Change in Control” shall mean the happening of any
of the following:



  (i)   any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding the Company, any entity controlling, controlled
by or under common control with the Company, any employee benefit plan of the
Company or any such entity, and Executive and any “group” (as such term is used
in Section 13(d)(3) of the Exchange Act) of which the Executive is a member) is
or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of either (A) the combined voting power of the Company’s then
outstanding securities or (B) the then outstanding common shares of the Company
(in either such case other than as a result of an acquisition of securities
directly from the Company); provided, however, that, in no event shall a Change
in Control be deemed to have occurred upon an initial public offering or a
subsequent public offering of the common shares under the Securities Act of
1933, as amended;



  (ii)   any consolidation or merger of the Company where the shareholders of
the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any);



  (iii)   there shall occur (A) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by “persons” (as defined
above) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or



  (iv)   the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director.

5.4 Parachutes. If any amount payable to or other benefit receivable by the
Executive pursuant to this Agreement is deemed to constitute a Parachute Payment
(as defined below), alone or when added to any other amount payable or paid to
or other benefit receivable or received by the Executive which is deemed to
constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, in addition to any other benefits to which
the Executive is entitled under this Agreement, the Executive shall be paid by
the Company an amount in cash equal to the sum of the excise taxes payable by
the Executive by reason of receiving Parachute Payments plus the amount
necessary to put the Executive in the same after-tax position (taking into
account any and all applicable federal, state and local excise, income or other
taxes at the highest applicable rates on such Parachute Payments and on any
payments under this Section 5.4 as if no excise taxes had been imposed with
respect to Parachute Payments). “Parachute Payment” shall mean a “parachute
payment” as defined in Section 280G of the Code. The calculation under this
Section 5.4 shall be as determined by the Company’s accountants.

6. Covenants of the Executive.

6.1 Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6 (and any related enforcement provisions hereof), its
successors and assigns) is the structuring, organization, consulting with,
managing, servicing or otherwise engaging in the business of pooling trust
preferred securities or providing financing through the issuance of similar debt
securities or equity securities issued by REITs or real estate operating
companies or their affiliates, wherever located, whether in a “CDO” structure or
otherwise (such business herein being referred to as the “Business”); (ii) the
Company is one of the limited number of persons who have such a business;
(iii) the Company’s Business is, in part, national in scope; (iv) the
Executive’s work for the Company in the business of CDOs primarily backed by
REIT trust preferred securities (the “REIT CDO Business”) has given and will
continue to give him access to the confidential affairs and proprietary
information of the Company; (v) the covenants and agreements of the Executive
contained in this Section 6 are essential to the business and goodwill of the
Company; and (vi) the Company would not have entered into this Agreement but for
the covenants and agreements set forth in this Section 6. Accordingly, the
Executive covenants and agrees that:

(a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, and subject to Executive receiving all monies due to him
under the severance arrangements set forth herein, and further in consideration
of the Executive’s exposure to the proprietary information of the Company, the
Executive covenants and agrees that, during the period commencing on the date
hereof and ending eighteen (18) months following the date upon which the
Executive shall cease to be an employee of the Company and its affiliates, he
shall not in the United States, directly or indirectly, except with the prior
approval of the Board, (i) engage in the REIT CDO Business (other than for the
Company or its affiliates), or (ii) render any services in furtherance of the
REIT CDO Business to any person, corporation, partnership or other entity
engaged in the REIT CDO Business, or who has taken substantial measures, or made
investments, evidencing an intention to engage in the REIT CDO Business other
than incidentally as is necessary to engage in its principal business, or for
any Originator (defined below); or (iii) become interested in any Originator or
any person, corporation, partnership or other entity (other than the Company or
its affiliates) principally engaged in the REIT CDO Business, as a partner,
shareholder, principal, agent, employee, consultant or in any other relationship
or capacity; provided, however, that, notwithstanding the foregoing, the
Executive may invest in securities of any entity, solely for investment purposes
and without participating in the business thereof, if (A) such securities are
traded on any national securities exchange or the National Association of
Securities Dealers, Inc. Automated Quotation System, and (B) the Executive is
not a controlling person of, or a member of a group which controls, such entity
(except to the extent expressly permitted herein). In addition, the restrictions
of this Section 6(a) shall not apply to any existing investments or other
activities of the Executive which have been disclosed in writing to and approved
by the Board prior to the date hereof. For purposes of this Agreement,
“Originator” shall mean a person, corporation, partnership or entity who (x) at
any point prior to the date of Executive’s termination hereunder was paid fees
or earned any fees or entered into any agreement with the Company or its
affiliates in respect of the origination of any financing transaction by or
placement of securities or issued by REITs, real estate operating companies or
their affiliates, wherever located, into or through a CDO transaction or
warehouse line in which the Company or any of its affiliates acted as collateral
manager, or (y) which the Company engaged or plans to engage for the purpose of
the placement of securities into a CDO transaction or warehouse line.

(b) During and after the period of the Executive’s employment with the Company
and its affiliates, the Executive shall keep secret and retain in strictest
confidence all confidential matters relating to the Company’s Business and the
business of any of its affiliates and to the Company and any of its affiliates,
learned by the Executive heretofore or hereafter directly or indirectly from the
Company or any of its affiliates (the “Confidential Company Information”); and
shall not disclose such Confidential Company Information to anyone outside of
the Company except with the Company’s express written consent and except for
Confidential Company Information which is at the time of receipt or thereafter
becomes publicly known through no wrongful act of the Executive or is received
from a third party not under an obligation to keep such information confidential
and without breach of this Agreement.

(c) During the period commencing on the date hereof and ending eighteen
(18) months following the date upon which the Executive shall cease to be an
employee of the Company and its affiliates, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, knowingly (i) solicit
or encourage to leave the employment or other service of the Company, or any of
its affiliates, any employee or independent contractor thereof or (ii) hire (on
behalf of the Executive or any other person or entity) any employee who has left
the employment of the Company or any of its affiliates within the eighteen
(18) month period which follows the termination of such employee’s employment
with the Company and its affiliates, and (iii) the Executive will not, whether
for his own account or for the account of any other person, firm, corporation or
other business organization, intentionally interfere with the Company’s or any
of its affiliates’ relationship with, or endeavor to entice away from the
Company or any of its affiliates, any person who during the Term is or was a
customer or client of the Company or any of its affiliates.

6.2 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement (other than
a controversy or claim arising under Section 6, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 6.2) that is not resolved by the Executive and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration in Philadelphia, Pennsylvania in accordance with the law a the
Commonwealth of Pennsylvania and the procedures of the American Arbitration
Association. The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or its affiliates, where applicable) and the Executive
and judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:



  (i)   If to the Company, to:

         
RAIT Investment Trust 1818 Market Street 28th Floor Philadelphia, PA 19103
        Attention: General Counsel

with a copy to:
       
Clifford Chance US LLP
        31 West 52nd Street

New York, New York 10019
        Attention: Kathleen Werner

(ii)
  If to the Executive, to the address set forth on the signature page hereof.


Any such person may by notice given in accordance with this Section 7.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

7.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred, subject to Section 5.3, pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company; provided, however, that the assignee or transferee is the successor to
all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 5 and 6 and any other provisions of
this Agreement expressly imposing obligations that survive termination of
Executive’s employment hereunder, and the other provisions of this Section 7 to
the extent necessary to effectuate the survival of such provisions, shall
survive termination of this Agreement and any termination of the Executive’s
employment hereunder.

7.13 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

7.14 Termination of Existing Agreements. The Company, the Executive and Taberna
acknowledge and agree that (i) on and after the effective time of this
Agreement, the Executive’s Employment Agreement with Taberna, dated April 4,
2006 (the “Taberna Employment Agreement”) shall be of no force and effect,
(ii) the Executive shall have no right to any acceleration or vesting of any
equity (or equity-based) grant pursuant to any Taberna plan or program, and
(iii) for the avoidance of doubt, (A) the Executive shall have no right to any
acceleration or vesting of benefits pursuant to any equity (or equity-based)
grant under the Taberna Employment Agreement, and (B) the Merger does not
constitute a Change of Control for any purpose under the Taberna Employment
Agreement. Effective as of the date hereof, Taberna agrees that it shall take no
action between the date of the signing of this Agreement and the consummation of
the Merger that would constitute “Good Reason” under Section 5.2a of the Taberna
Employment Agreement.

7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.16 Legal Fees. The Company shall reimburse Executive for up to $10,000 of his
documented legal fees incurred in the preparation and negotiation of this
Agreement.

NYA 787537.8

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written

     
PLAMEN MITRIKOV
/s/ Plamen Mitrikov
 


 
     

 
   
Plamen Mitrikov
RAIT INVESTMENT TRUST
By:
 

/s/ Betsy Z. Cohen
 
   



    Name: Betsy Z. Cohen

Title: Chief Executive Officer

TABERNA REALTY FINANCE TRUST
(with respect to Section 7.14)

     
By: /s/ Jack E. Salmon
 

 
   
Name: Jack E. Salmon
 




    Title: Chief Financial Officer and Executive Vice
President

